Citation Nr: 1211929	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral leg and foot disorder, to include weak legs and bilateral pes planus.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June to October 1941. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that declined to reopen the claim for entitlement to service connection for a bilateral leg and foot disorder.

A February 2010 rating decision, in pertinent part, denied entitlement to service connection for rheumatoid arthritis; bilateral knee; bilateral ankle; bilateral eye; and, respiratory disorders.  The Veteran filed a timely notice of disagreement; but, in a May 2010 letter, submitted by his then representative, and received by the RO in June 2010, the Veteran withdrew his notice of disagreement and those matters are not subject to appellate review.

In a decision dated in October 2010, the Board reopened the Veteran's claim and remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

An October 2010 Board decision reopened the Veteran's claim; pursuant to remand instructions, the Veteran was scheduled for a VA examination in March 2011, and refused the examination without good cause.  


CONCLUSION OF LAW

The claim of service connection for a bilateral leg and foot disorder, to include weak legs and bilateral pes planus is denied as a matter of law.  38 C.F.R. § 3.655 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause for a reopened claim that was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 3.655 (2011).  

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

The October 2010 Board decision reopened the Veteran's claim and remanded it to the RO for additional development, including a VA examination and nexus opinion.  In March 2011 the RO requested the VAMC Biloxi, MS, to schedule an examination for the Veteran.  The VAMC Biloxi informed the RO that the Veteran refused the examination.  There is no record of the Veteran having notified the VAMC or the RO as to why he refused the examination.  The May 2011 SSOC noted the Veteran's failure to report for the scheduled examination.  The Veteran was also notified of the provisions of 38 C.F.R. § 3.655.  The Veteran was contacted by the RO after issuance of the SOC but the Veteran did not offer a reason for his failure to report for the examination.   

The notice letters are not of record, but the reports from the VA medical facility note the Veteran's correct address and that he refused examinations at that location.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011).  

Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the veteran has not given a reason for his failure to report, the Board is satisfied that the veteran failed to report to the scheduled VA examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for an increased rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 38 C.F.R. §§ 3.159, 3.326 (2011).  For the reasons set forth above, the Board finds that the Veteran's claim of service connection for a bilateral leg and foot disorder, to include weak legs and bilateral pes planus lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




Because the Veteran's failure to report for the VA examination is without good cause, the veteran's claim of service connection for a bilateral leg and foot disorder, to include weak legs and bilateral pes planus must be denied.  38 C.F.R. § 3.655.


ORDER

Entitlement to service connection for a bilateral leg and foot disorder, to include weak legs and bilateral flat foot, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


